       Case 1:16-cv-07552-JGK-OTW Document 252 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
DANIEL RIVERA,
                                                                 :
                                         Plaintiff,              :   No. 16-CV-7552 (JGK) (OTW)
                                                                 :
                     -against-                                   :             ORDER
                                                                 :
HOME DEPOT U.S.A. INC.,                                          :
                                                                 :
      Defendant and Third-Party Plaintiff,                       :
                                                                 :
                     -against-
                                                                 :
BRYAN’S HOME IMPROVEMENT CORP.,                                  :
                                                                 :
                        Third-Party Defendant.                   :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Per Defendant/Third-Party Plaintiff Home Depot, U.S.A., Inc.’s notice of withdrawal of its

motion to compel and receivership motion (ECF 251), it withdrew the motions at ECF 233 and

ECF 242. ECF 234 is the memorandum of law in support of the motion at ECF 233. The Clerk of

Court is directed to close ECF 234.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: May 12, 2020                                                             Ona T. Wang
       New York, New York                                              United States Magistrate Judge
